DETAILED ACTION
     
Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
     Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a holographic grating and grating as generally set forth in Claims 1, 7, including specifics of a plurality of nanoparticles dispersed in the polymer layer, the nanoparticles having a higher concentration in either the first region or the second region, classified in Class 359, subclass 3 (g03h2001/0264).
II. Claims 12-17, drawn to a holographic grating and grating as generally set forth in Claim 12, including specifics of a resin layer disposed on the polymer matrix, the resin layer comprising a support layer; and a first plurality of nanoparticles dispersed in the support layer of the resin layer, classified in Class 359, subclass 3 (g03h2001/0264).
III. Claims 18-25, drawn to a holographic grating fabricated by a process as generally set forth in Claim 18, including specifics of exposing the holographic recording material layer to a recording light pattern, the recording light pattern creating, in the holographic recording material layer, a first region having a first refractive index and a second region having second refractive index that is higher than the first refractive index; and after exposing the holographic recording material layer to the recording light pattern, applying a first resin layer comprising a first plurality of nanoparticles to the holographic recording , classified in Class 359, subclass 3 (g03h2001/0264).
IV. Claims 26-32, drawn to a holographic grating fabricated by a process as generally set forth in Claim 26, including specifics of applying a first resin layer comprising a first plurality of nanoparticles to the holographic recording material layer; and after applying the first resin layer, exposing the holographic recording material layer to a recording light pattern, the recording light pattern creating, in the holographic recording material layer, a first region having a first refractive index and a second region having second refractive index that is higher than the first refractive index, classified in Class 359, subclass 3 (g03h2001/0264).
The inventions are independent or distinct, each from the other because:
     Inventions I, II, III, and IV are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions as claimed have a materially different design, function and/or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter since each invention includes mutually exclusive subject matter not found in the other inventions as set forth above in the listing of inventions, and there is nothing of record to show them to be obvious variants.
     Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
     Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
     The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election 
     Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
     A telephone call was made to Zhenhai Fu (510-267-4112) on 6/21/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
     Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/21/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872